[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                      FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               JULY 21, 2009
                                                            THOMAS K. KAHN
                             No. 09-10671                         CLERK
                         Non-Argument Calendar


                     D. C. Docket No. 07-00066-CV-5

NATIONWIDE PROPERTY & CASUALTY INSURANCE COMPANY,

                                                Plaintiff-Appellee,

                                  versus

CLYDE OSBURN,
a.k.a. Larry Osburn,
MATT MATTINGLY,
LIBERTY AUCTION, INC.,

                                                Defendants-Appellants.



                Appeal from the United States District Court
                   for the Southern District of Georgia


                              (July 21, 2009)


Before DUBINA, Chief Judge, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       This is an appeal from the district court’s grant of summary judgment in

favor of Nationwide Property & Casualty Insurance Company (“Nationwide”) in

an insurance coverage dispute. Specifically, the district court determined in a

detailed written order that Nationwide had no duty to defend or indemnify

appellants Liberty Auction, Inc. and Matt Mattingly because of an unambiguous

exclusion contained in the policy of insurance.

       We review a district court’s grant of summary judgment de novo. Twin City

Fire Ins. Co. v. Ohio Cas. Ins. Co., Inc., 480 F.3d 1254, 1258 (11th Cir. 2007).

       After reviewing the record and reading the parties’ briefs, we agree with the

district court that the undisputed facts show that Clyde Osburn’s injuries arose out

of the “maintenance”1 of an automobile that was being “operated”2 by Liberty

Auction through its agent, Mattingly.

       As a result, we agree with the district court that the exclusion applies, and

Nationwide does not have the duty to defend Liberty Auction and Mattingly under

the insurance policy. Accordingly, we affirm the district court’s grant of summary

judgment in favor of Nationwide.


       1
         See Hollis v. St. Paul Fire & Marine Ins. Co., 203 Ga. App. 252, 253, 416 S.E.2d 827, 829
(Ga. Ct. App. 1992).
       2
       See Williams v. State, 111 Ga. App. 588, 592, 142 S.E.2d 409, 462 (Ga. Ct. App. 1965);
Flournoy v. State, 106 Ga. App. 756, 758-59, 128 S.E.2d 528, 530-31 (Ga. Ct. App. 1962).

                                                2
AFFIRMED.




            3